Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The Examiner makes note of the substance of the interview of July 23, 2021, made part of the IFW under the date of July 28, 2021.  The Attorney agenda and Examiner interview summary make clear, the position of the office as follows: that while the primary reference of US 4,534,524 to Aldrich et al. teaches using a single motor and a second rotational structure controlled through mechanical linkages such that relative rotational angle of these structures led to pitch change of the blades. This remains the closest identified prior art to the operation of the invention.  To meet the pre RCE-claim language of the two motors independently controlled, the office originally relied upon the closest art JP S621690 to Uragami, for teaching two independently controlled motors who achieved relative pitch angle change.  As was noted in the discussion of the interview and has been enacted in the amendment accompanying this RCE, Applicant has narrowed the claims to a distinguishing feature of operation between Uragami and the invention, with regards to the independently controlled rotation being in the same direction for both shafts at least during the pitch change.  This distinguishes over the JP reference, in that Uragami relies on the second motor only to hold still one of the two shafts, OR, to rotate that shaft counter directional if necessary to increase the resistance on the blades to force change should the one shaft running alone be insufficient to overcome a biasing spring on the blades. Once the pitch change has been achieved the secondary motor isn’t run and its linkages through the respective shafts at the blade angle changing structure that leads to the rotation of both shafts. One of ordinary skill would not be motivated to alter the operation of Uragami in this instance based on accepted obviousness principles, to further modify Aldrich and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745